OPINION — AG — ** CONVICTION — CONTRACTS WITH THE STATE — ABILITY ** (1) 51 Ohio St. 24.3 [51-24.3] DOES `NOT' APPLY TO CONTRACTS EXECUTED PRIOR TO SEPTEMBER 8, 1981. HOWEVER, IT `DOES' APPLY TO FIRMS, INDIVIDUALS OR CORPORATIONS WHO HAVE BEEN CONVICTED OF OR PLEADED GUILTY (OR NOLO CONTENDERE) TO ONE OF THE PROSCRIBED FELONIES PRIOR TO SEPTEMBER 8, 1981. (2) THERE IS NO LIMIT TO THE APPLICABILITY ON 51 Ohio St. 24.3 [51-24.3] (3) 51 Ohio St. 24.3 [51-24.3] APPLIES TO CONVICTIONS WHICH ARE BASED ON PLEAS OF NOLO CONTENDERE. (4) 51 Ohio St. 24.3 [51-24.3] APPLIES TO PERSONS, FIRMS OR CORPORATIONS WHO HAVE BEEN CONVICTED OF OR PLEADED GUILTY (OR NOLO CONTENDERE) TO ANY FELONY INVOLVING FRAUD, BRIBERY OR CORRUPTION IN ANY COURT OR TRIBUNAL OR UPON A CONVICTION OR PLEA OF GUILTY (OR NOLO CONTENDERE) TO ANY FELONY ARISING OUT OF SALES OF REAL PROPERTY OR PERSONAL PROPERTY TO THE STATE OF OKLAHOMA OR ANY OF ITS POLITICAL SUBDIVISIONS. (5) 51 Ohio St. 24.3 [51-24.3] DOES `NOT' APPLY TO PERSONS, FIRMS OR CORPORATIONS (WOULD HAVE BEEN) CONVICTED OF OR PLEADED GUILTY (OR NOLO CONTENDERE) TO A PROSCRIBED FELONY BUT FOR THE GRANT OF AN IMMUNITY FROM PROSECUTION. (6) 51 Ohio St. 24.3 [51-24.3] 'MAY(?)' APPLY TO FIRMS OR CORPORATIONS WHICH HAVE SOME RELATIONSHIP (E.G. AS PARENT, SUBSIDIARY, AFFILIATE, PREDECESSOR OR "SPIN OFF") WITH FIRMS OR CORPORATIONS TO WHOM 51 Ohio St. 24.3 [51-24.3] APPLIES. (7) 51 Ohio St. 24.3 [51-24.3] 'MAY(?)' APPLY TO A FIRM OR CORPORATION IF AN INDIVIDUAL TO WHOM THIS STATUTE DOES APPLY ASSOCIATES HIM OR HERSELF WITH THIS FIRM OR CORPORATION. (8) 51 Ohio St. 24.3 [51-24.3] `CAN' RENDER A CONTRACT VOID. (9) 51 Ohio St. 24.3 [51-24.3] PROHIBITS ONE WHO IS A PARTY TO A CONTRACT TO SELL REAL OR PERSONAL PROPERTY TO THE STATE OR ONE OF ITS POLITICAL SUBDIVISIONS FROM SUBCONTRACTING, IN THE COURSE OF PERFORMING HIS CONTRACT, WITH A PERSON, FIRM OR CORPORATION TO WHOM THIS STATUTE APPLIES. (10) 51 Ohio St. 24.3 [51-24.3] DOES `NOT' APPLY TO " SALES " OF REAL PROPERTY TO THE STATE OR ANY OF ITS POLITICAL SUBDIVISION TRIGGERED BY A TAKING BY EMINENT DOMAIN. (RIGHT OF WAY, CRIMINAL PROSECUTION, STATE OFFICER) CITE: ARTICLE VI, SECTION 7, ARTICLE II, SECTION 15, 12A O.S. 2-106 [12A-2-106], 15 Ohio St. 211 [15-211], 22 Ohio St. 513 [22-513], 51 Ohio St. 24.3 [51-24.3] (JOHN D. ROTHMAN)